In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00002-CV
                   ___________________________

C.N. AS NEXT FRIEND OF F.S., A MINOR, AND K.S., A MINOR, AND AS
REPRESENTATIVE OF THE ESTATE OF J.S., JR., AND J.S., III, Appellant

                                  V.

             PRAVEEN MOOLAMALLA, M.D., Appellee




                On Appeal from the 442nd District Court
                        Denton County, Texas
                    Trial Court No. 14-01988-362


                Before Birdwell, Bassel, and Womack, JJ.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On January 7, 2019, and January 28, 2019, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not

done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: February 21, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2